The Executive Message of the Governor, pursuant to GCR 1963, 797.1(a), filed with the Court on December 29, 1982, requesting that the Court direct the Ingham Circuit Court to certify certain questions for immediate consideration in the case of Michigan State Chamber of Commerce v Michigan, Docket No. 82-30835-CS, is considered.
Upon the representation of counsel that an agreed statement of facts is being prepared, pursuant to GCR 1963, 797.1(a), we direct the Ingham Circuit Court to certify the controlling question or questions *1102of public law involved in the case of Michigan State Chamber of Commerce v Michigan to this Court with a statement of facts relevant thereto sufficient to make clear the application of the question or questions no later than January 28, 1983. The agreed statement of facts shall be filed with the circuit court and with this Court no later than January 24, 1983.
Miller, Canñeld, Paddock & Stone for plaintiffs. Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Gary P. Gordon and Michael J. Hodge, Assistants Attorney General, for defendants.
The questions having been certified, it is ordered that the parties file briefs not later than March 16, 1983, and that the case be placed on the April, 1983 Session Calendar for argument and submission. The parties shall also address the question of whether 1982 PA 304 has any impact on 1982 PA 212 or otherwise affects the issues in this matter and, if so, how.